 


109 HR 1359 RH: To amend the Federal Water Pollution Control Act to extend the pilot program for alternative water source projects.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 104 
109th CONGRESS 1st Session 
H. R. 1359 
[Report No. 109–167] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Davis of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
July 13, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To amend the Federal Water Pollution Control Act to extend the pilot program for alternative water source projects. 
 
 
1.Pilot program for alternative water source projectsSection 220(j) of the Federal Water Pollution Control Act (33 U.S.C. 1300(j)) is amended in the first sentence— 
(1)by striking $75,000,000 and inserting $125,000,000; and 
(2)by striking 2002 through 2004 and inserting 2006 through 2010.  
 
 
1.Pilot program for alternative water source projectsSection 220(j) of the Federal Water Pollution Control Act (33 U.S.C. 1300(j)) is amended in the first sentence by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $125,000,000. 
 
 
July 13, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
